Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
2.	Claims 1-14 are pending in this application.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the exhaust unit (claim 1) and the radon gas storage part (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Interpretation - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
6.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

7	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
8.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
9.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: separating and refining unit in claim 14.

12.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
. 

16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

17.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
18.	Claim 1 recites in its preamble “a liquid target” followed by “a liquid reactant” in lines 3-4 and  “a liquid material” in line 6. It is unclear if the liquid reactant, the liquid target, and the liquid material are the same. Suggested language to overcome this rejection is provided below. 
19.	Claim 1 recites “a vial which is configured to temporarily accommodate the liquid reactant before a nuclear reaction process and a liquid product after the nuclear reaction process.” It is unclear what structural details are required of the vial to achieve this function. A vial, by definition, is configured to accommodate liquids, so it is unclear if this functional limitation is intended to convey a structural relationship between the vial and the chamber. Additionally, it is unclear what is required of a vial to allow it to “temporarily accommodate” a liquid. What would distinguish such a vial from one that is 
20.	Claim 1 recites “a syringe pump” followed by functional language. It is unclear whether the functional language is intended to describe structure of the pump itself or to convey structural relationships between the pump and other elements of the apparatus. Suggested language to overcome this rejection is provided below.
21.	Claim 1 recites “an exhaust unit” followed by functional language. It is unclear whether the functional language is intended to describe structure of the exhaust unit itself or to convey structural relationships between the exhaust unit and other elements of the apparatus. Suggested language to overcome this rejection is provided below.
22. 	Claim 3 recites “the outside” which lacks antecedent basis. Additionally, the contingent limitation “when the radioactive gas is flown out of the vial” does not adequately describe the necessary structure of the “first shielding box.” Suggested language to overcome this rejection is provided below.
24.	Claim 4 recites “the outside” which lacks antecedent basis.” Additionally, the phrase “enable leakage of the radioactive gas to the outside to be prevented” is unclear because it employs the opposite terms “enable” and “prevent” and does not adequately describe the necessary structure of the “second shielding box.” Suggested language to overcome this rejection is provided below.
25.	Claims 5 and 7 recite “a branch part” and “an end of the branch part.” The structure encompassed by these terms is unclear. Additionally, it is unclear whether the recitation “a lower/upper side of” refers to just the chamber, or applies to the chamber, the vial, and the syringe pump. Furthermore, the recitation “transfer path of fluid” is unclear because it is unclear if the fluid is the liquid reactant, the liquid product or some other fluid. Finally, the use of the phrase “can be” fails to 
26.	Claim 6 is indefinite because it recites the unclear phrase “can be.” Suggested language to overcome this rejection is provided below.
27.	Claim 9 is indefinite because the phrase “configured to be able to shield” makes it unclear whether the shielding pipe merely must be capable of shielding the flow path or must be disposed in a manner that provides shielding to the flow path. Suggested language to overcome this rejection is provided below.
28.	Claims 10 and 11 are indefinite because they do not recite structural limitations of the claimed apparatus. Rather the claim limitations are directed to method steps of using the claimed apparatus. Suggested language to overcome this rejection is provided below.
29.	Claims 12 and 13 recite “a radon gas collection part” and “a radon gas storage part” followed by functional language. Neither claim term is associated with clear and definite structure. Moreover, it is unclear whether the functional language is intended to describe structure of the parts themselves or to convey structural relationships between the parts and other elements of the apparatus. Suggested language to overcome this rejection is provided below.
30.	Regarding claim 14, the limitation “separating and refining unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
31.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Claim Rejections - 35 USC § 103
32.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
33.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
34.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

35.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
36.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
37.	Claims 1-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nutt et al., US  2015/0170775 in view of Banik et al., WO 2020/260210, in further view of Bond et al., US 2003/0127395.
38.	Regarding claim 1, Nutt discloses an apparatus (Fig. 4) for producing a nuclide by using a liquid target ([0045-6]), , the apparatus including: a chamber (14) provided with a reaction space which is configured to accommodate a liquid reactant ([0046]); a vial (1601) which is configured to temporarily accommodate the liquid reactant before a nuclear reaction process ([0047]); and an exhaust unit (34) which is formed such that a radioactive gas within the vial can be discharged ([0048]). Nutt is silent as to the mechanism of fluid transfer between the vial and the chamber. Banik teaches a similar apparatus (Fig. 1) including a chamber (2); a vial (1) configured to temporarily accommodate the liquid reactant before a nuclear reaction process and a liquid product after the nuclear reaction process; and a pump (3) which is driven to suck a liquid material accommodated in the vial before the nuclear reaction process and enable the sucked liquid material to be supplied to the chamber (p. 22, lines 7-14). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the target material circulation mechanism of Banik with the apparatus of Nutt for the predictable purpose of enable more efficient cooling and increased production capacity. Banik is silent as to the particular type of pump in its target material circulation system. Bond teaches a syringe pump for transferring a radioactive fluid in a similar apparatus ([0041]). One of ordinary skill in the art at the time of the invention would have found it obvious to employ a syringe pump in the modification of Nutt as taught by Banik because syringe pumps are known to provide precise fluid transfer.1

Would have found such a modification of Nutt obvious because Nutt suggests it (“the present invention contemplates the use of other target materials with the present invention, and the production of other radioisotopes.” [0013]). 
40.	Regarding claims 3 and 4, the modification of Nutt as taught by Banik and Bond renders claim 2obvious. Nutt does not discuss shielding in its apparatus. Bond discusses shielding in a radioisotope production apparatus (Fig. 4 and [0058]; Fig. 8 and [0165-0167]). One of ordinary skill in the art at the time of the invention would have found it obvious to shield the various components of the apparatus of Nutt collectively and/or individually based on the type of radiation produced and the need to access components of the apparatus. For example, a skilled artisan would have found it obvious to provide a shielding box around the vial because this is where the highly radioactive products of the transmutation products reside. Similarly, it would have been obvious to provide a second shielding box around the pump and the vial because such shielding would contain reactivity of the products while allowing access to the pump for maintenance without exposing an operator to the radioactivity of the material in the vial. 
41.	Regarding claims 12 and 13, the modification of Nutt as taught by Banik and Bond renders claim 2 obvious. Nutt further discloses an apparatus wherein the exhaust unit additionally includes a radon collection part (35) which collects radon gas from an exhausted gas and a radon gas storage part(“gas storage unit” [0013])  which stores the radon gas and is configured to store the radon during at least one cycle of a half-life.
. 

Allowable Subject Matter
43.	Claims 5-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Suggested Claim Language to Overcome 35 USC § 112 Claim Rejections 
1. An apparatus for producing a nuclide by using a liquid  reactant, the apparatus including: 
a chamber provided with a reaction space which is configured to accommodate [[a]] the liquid reactant; 
a vial connected to the chamber, the vial configured to supply the liquid reactant to the chamber before a nuclear reaction process and receive a liquid product from the chamber after the nuclear reaction process; 
a syringe pump connected between the chamber and the vial, the syringe pump configured to drive  the liquid reactant from the vial to the chamber; and 
 a trap connected to the vial and configured to collect radioactive gas from the vial

2. The apparatus of claim 1, wherein the liquid reactant comprises liquefied radium (Ra- 226), the liquid product comprises liquefied radium (Ra-226) and liquefied actinium (Ac-225), and the radioactive gas is radon (Rn).

3. The apparatus of claim 2, additionally including a first shielding box surrounding the vial and configured to confine the radioactive gas 

4. The apparatus of claim 3, additionally including a second shielding box surrounding configured to prevent an exterior of the second shielding box 

5. The apparatus of claim 4, additionally including: a first flow path connecting a bottom of the chamber with the syringe pump and the vial, the first flow path including a branched section having a first 3-way valve configured to select a transfer path of the liquid reactant, the liquid product, and/or the radioactive gas along the first flow path 

6. The apparatus of claim 5, additionally including an inert gas source configured to supply to the chamber and transfer from the chamber to the vial 

7. The apparatus of claim 6, additionally including: a second flow path connecting a top of the chamber with the vial and the inert gas source, the second flow path including a branched section having a second 3-way valve configured to select a transfer path of the liquid reactant, the liquid product, and/or the radioactive gas along the first flow path 

8. The apparatus of claim 7, wherein the branched section of the first flow path, the first 3- way valve, the branched section of the second flow path, and the second 3-way valve are disposed inside the second shielding box.

9. The apparatus of claim 8, additionally including: a first shielding pipe surrounding surrounding 

10. The apparatus of claim 7, wherein, when loading the liquid reactant into the chamberprovides a liquid reactant transfer path along the first flow path from the vial, to the syringe pump and the lower side of the chamber, and provides a radioactive gas transfer path along the second flow path from the chamber to the vial to the trap 

11. The apparatus of claim 7, wherein, when unloading the liquid product after the nuclear reaction process, provides the inert gas to the first 3-way valve provides a liquid product transfer path along the first flow path from the chamber to the vial and a radioactive gas transfer path from the chamber to the vial to the trap 

12. Cancel 

13. Cancel

14. Cancel


Conclusion

44.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
45.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
46.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
47.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.chemyx.com/support/knowledge-base/application-reference-by-topic/advantages-and-disadvantages-of-syringe-pumps/